Citation Nr: 1016306	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for Raynaud's disease.

4.  Entitlement to service connection for a collagen vascular 
disease.

5.  Entitlement to service connection for fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant's active military service extended from October 
1974 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In December 2003, a hearing was held before a Veterans Law 
Judge (VLJ).  A transcript of that hearing was prepared and 
included in the claims folder for review.  It should be noted 
that at that time, the issues on appeal were whether new and 
material evidence had been submitted sufficient to reopen 
claims of entitlement to service connection for bronchitis, a 
foot condition, hyperhidrosis, a psychiatric disorder, 
Raynaud's disease, a vascular disorder claimed as collagen 
vascular disease, dermatofibrosis, chronic headaches, and a 
back disorder.  The Board, in a decision issued in July 2004, 
reopened all but three of these issues having found that new 
and material evidence had been submitted.  The Board remanded 
the case so that additional information could be obtained and 
included in the claims folder for the Board's review.  

Subsequent to that Decision/Remand, the VLJ who had received 
the appellant's testimony left the Board.  The appellant was 
subsequently notified of this and asked whether he wished to 
provide testimony before a different VLJ.  In March 2008, the 
appellant submitted a letter that requested an additional 
hearing.  In April 2008, the Board sent the appellant a 
letter to clarify what type of hearing she was requesting. 
This letter indicated that if the appellant did not respond 
in thirty days, it would be assumed that she did not desire 
an additional hearing.  No response was forthcoming from the 
appellant.  Accordingly, the Board concludes at this juncture 
that the appellant does not desire any additional hearing on 
her appeal.

In September 2008, the Board issued a Decision/Remand.  In 
that action, the Board noted that the July 2004 Board 
decision reopened some of the appellant's claims for service 
connection, but specifically did not reopen the claims for 
service connection for the issues of service connection for:  
Raynaud's disease, a vascular disorder, and dermatofibrosis.  
The Board reported that a review of the claims file revealed 
a large volume of service treatment records contained in 
volume one.  There was no date stamp on any of these records 
to determine when they were received and made part of the 
claims file.  However, review of all of the adjudication 
actions by the RO which are of record did not indicate that 
these records had been considered.  Specifically, there were 
RO rating actions which indicated no evidence of claimed 
disabilities during service; yet these records clearly showed 
evidence of treatment for the disabilities while the 
appellant was in service.  Accordingly, the Board concluded 
that these service medical records were made part of the 
record at some point after the June 2000 RO rating decision 
which initially denied service connection.

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim. 38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  Accordingly, the Board rephrased the 
issues related to Raynaud's disease, a vascular disorder, and 
dermatofibrosis as involving service connection because these 
issues did not then need to be reopened.

The Board then issued a decision with respect to the 
appellant's claim involving bronchitis.  It found that the 
evidence did not support her claim for benefits.  The 
remaining eight issues were then remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  In the 
remand, the Board requested that any new medical records, or 
previously unobtained records, of the appellant be obtained 
and included in the claims folder for review.  The Board 
further tasked the AMC in obtaining medical examinations of 
the appellant in order to determine whether the appellant was 
suffering from the various disorders on appeal, and if so, 
the etiology of these conditions.  The record indicates that 
such medical examinations were performed in June 2009 and 
those results were forwarded to the AMC for review.  After 
reviewing those records and reports, the AMC then issued a 
rating decision in August 2009.  In that action, the AMC 
granted service connection for idiopathic edema of both feet, 
hyperhidrosis of the hands and feet, and a psychiatric 
disorder.  The remaining issues were denied and the claim has 
since been returned to the Board for review.  

After further reviewing the record, including the appellant's 
original claim for benefits and the Board hearing transcript 
of December 2003, the Board has rephrased the issue that was 
originally worded as "entitlement to service connection for 
dermatofibrosis" to "entitlement to service connection for 
fibrosis".  The record indicates that the appellant has not 
been seeking service connection for fibroid masses of the 
skin but instead has been seeking service connection for 
gynecological fibroids.  As such, the Board has rephrased the 
issue as it now appears on the front page of this action.  

The issues of entitlement to service connection for a low 
back disorder and fibrosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While in service, the appellant was treated for 
headaches.

2.  The appellant has continued to suffer from headaches 
since her release from active duty in 1983.

3.  A VA medical doctor has etiologically linked the 
appellant's current headache disorder with her military 
service.

4.  Although the appellant has claimed that she now suffers 
from Raynaud's disease and collagen vascular disease, medical 
evidence has not been presented showing that she currently 
suffers from either disability.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's headaches were incurred in or caused by her 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).

2.  Service connection for Raynaud's disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009). 

3.  Service connection for a collagen vascular disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the VA asking that service 
connection be granted for headaches, Raynaud's disease, and 
collagen vascular disease.  Because service connection has 
not been granted by the RO, she has appealed to the Board for 
relief.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Notice which informs the 
appellant of how VA determines disability ratings and 
effective dates should also be provided.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the agency of original jurisdiction 
(AOJ) has satisfied the duty to assist as required by the 
VCAA.  VA satisfied its duty to notify by means of a July 
2004 notification letter sent to the appellant.  The 
appellant was informed of the types of evidence required to 
substantiate the claim for service connection and of her, and 
VA's, respective duties for obtaining evidence. The appellant 
was also asked to submit evidence and/or information in her 
possession to the AOJ and/or the AMC.  The record further 
indicates that the appellant's service treatment records, VA 
medical records, private medical treatment records (to 
include her records from the Martin Army Community Hospital 
at Fort Benning, Georgia), and VA examination reports are all 
of record.  There is no indication that there is any 
outstanding evidence that should be obtained.  To the extent 
that the VA did not provide notice pursuant to 
Dingess/Hartman, such error is harmless as service connection 
is being denied for Raynaud's and collagen vascular disease 
so no rating or effective date will be assigned.  With 
respect to the headaches disorder which is granted herein, 
the appellant will have an opportunity to make arguments to 
the RO in conjunction with the upcoming assignment of a 
rating and effective date.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  In this respect, the record 
reflects that the appellant underwent a VA examination in 
June 2009 in order to determine whether the appellant was 
suffering from the disabilities that are of issue.  The 
results of that examination have been included in the claims 
folder for review.  This examination involved a review of the 
claims folder, the appellant's available medical treatment 
records, and the results of actual testing of the appellant.  
Therefore, the Board finds that these reports are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

As reported in the Introduction, the Board remanded the claim 
in September 2008, and the claim has since been returned to 
the Board for appellate review.  Upon reviewing the 
development that has occurred, the Board finds there has been 
substantial compliance with its remand instructions.  The 
Court has noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall [v. West, 11 Vet. 
App. 268 (1998)] violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC sent a letter to the appellant asking that she 
provide any additional evidence in support of her claim to 
the VA.  Moreover, additional medical records requested by 
the Board have been obtained, to the extent possible, and 
included in the claims folder and the appellant has undergone 
a VA examination in order to determine the etiology/existence 
of the disorders now on appeal.  To the extent that the AOJ 
was informed by Walter Reed and the National Personnel 
Records Center that no additional records were available, the 
appellant was so notified in the October 2007 statement of 
the case.  Accordingly, there was substantial compliance with 
the provisions of 38 C.F.R. § 3.159(e).  The AMC subsequently 
issued a Supplemental Statement of the Case (SSOC) after 
reviewing the results of the information obtained.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of the prior remands.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand 
by the Board confers on the appellant the right to compliance 
with the remand orders).  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Such a hearing was accomplished before a former VLJ 
and a transcript of that hearing is of record.  The appellant 
was given notice that the VA would help her obtain evidence 
but that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
has proffered documents and statements in support of her 
claim.  VA has given the appellant every opportunity to 
express her opinions with respect to the issues now before 
the Board and the VA has obtained, or attempted to obtain, 
all known documents that would substantiate the appellant's 
assertions.

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2009), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the service member's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

I.  Headaches

The service treatment records show that the appellant 
received repeated treatment for tensions headaches, migraine-
type headaches, and muscular-type headaches.  Nevertheless, 
the same records do not indicate whether these headaches were 
acute in nature, caused by some other condition from which 
the appellant was then experiencing, or if they were chronic.  
In addition to the service medical treatment records showing 
diagnoses and treatment for headaches, the post-service 
medical records also show the appellant receiving treatment 
for headaches.  

In July 2009, a VA doctor examined the appellant and provided 
an opinion concerning the appellant's frequent bouts of 
headaches since her military service.  After reviewing the 
appellant's service medical treatment records, along with her 
post-service records, and then examining the appellant, the 
examiner proffered the following opinion:

A clear etiology can not be assigned, but 
they appear to have components of 
vascular and muscle tension.  She has had 
headaches in military service and it is 
at least as likely as not she has been 
suffering from similar headaches since 
her active military service.  

In sum, the probative evidence is as follows.  The appellant 
experienced headaches in service.  Since service, the 
appellant has been treated for headaches.  In June 2009, a VA 
examiner diagnosed the appellant as having headaches and then 
concluding that these headaches were more likely than not 
etiologically linked to her military service.  The Board 
finds that the probative evidence supports the appellant's 
claim.  There is no medical opinion on file that provides a 
contrary opinion concerning the etiology of her headaches.  
Moreover, the appellant has been very specific in describing 
the symptoms and manifestations produced by the headaches and 
she has provided statements concerning the continuity of 
these symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Accordingly, the benefit of the doubt is 
accorded to the appellant, and the claim is granted.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009).

II.  Raynaud's Disease

The appellant has further asked that service connection be 
granted for Raynaud's disease.  A review of the appellant's 
service treatment records indicates that, at one point during 
her treatment for her skin disorders, she was diagnosed as 
having Raynaud's phenomena.  

In conjunction with her claim now before the Board, the claim 
was returned to the AMC in 2008 so that the appellant could 
undergo a physical examination in order to determine whether 
she was now suffering from Raynaud's disease and/or Raynaud's 
phenomena.  Such an examination was accomplished in June 
2009.  The examination report notes that examiner reviewed 
the appellant's complete claims folder, including her service 
and post-service medical treatment records.  Upon completion 
of the examination of the appellant, the examiner wrote that 
the appellant was not suffering from Raynaud's disease or 
phenomenon.  It was further indicated that the post-service 
medical records did not show or suggest that the appellant 
was suffering from Raynaud's disease or phenomenon.  

The Court has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).

Entitlement to direct service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, there is no 
competent, probative medical evidence of Raynaud's disease or 
phenomenon.  While the appellant as a lay person is competent 
to report symptoms, she is not competent to diagnose 
Raynaud's disease.  Therefore, the Board concludes that the 
appellant's claim for service connection must be denied in 
the absence of any current clinical evidence confirming the 
presence of the claimed disability.  Accordingly, the Board 
concludes that the appellant's claim for entitlement to 
service connection for Raynaud's disease is denied.  



III.  Vascular Disorder - Collagen Vascular Disease

The last issue to be discussed in this portion of the Board's 
action involves a vascular disorder that the appellant has 
described as collagen vascular disease.  A review of the 
extensive service treatment records do not show that a 
diagnosis of collagen vascular disease was ever given.  It is 
further noted that the same service records do not reveal 
complaints indicating that the appellant may have been (and 
now) suffering from such a disorder.  The Board would further 
point out that the appellant's post-service medical treatment 
records do not show a diagnosis of collagen vascular disease.  
These same records do not suggest or insinuate that she is 
experiencing symptoms and manifestations that would lead to a 
diagnosis of some type of collagen vascular disease.  

In conjunction with her claim now before the Board, the claim 
was returned to the AMC in 2008 so that the appellant could 
undergo a physical examination in order to determine whether 
she was now suffering from some type of collagen vascular 
disease.  Such an examination was accomplished in June 2009.  
The examination report notes that examiner reviewed the 
appellant's complete claims folder, including her service and 
post-service medical treatment records.  Various laboratory 
tests were accomplished and upon completion of the 
examination of the appellant, the examiner wrote that the 
appellant was not suffering from a collagen vascular disease.  
It was further indicated that the post-service medical 
records did not show or suggest that the appellant was 
suffering from such a condition.  

The Court has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).

Entitlement to direct service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, there is no 
competent, probative medical evidence of a collagen vascular 
disease or disorder.  Again, while the appellant is competent 
to report symptoms, she is not shown to have medical training 
which would render her competent to diagnose collagen 
vascular disease.  Therefore, the Board concludes that the 
appellant's claim for service connection must be denied in 
the absence of any current clinical evidence confirming the 
presence of the claimed disability.  Accordingly, the Board 
concludes that the appellant's claim for entitlement to 
service connection for a collagen vascular disease is denied.  


ORDER

1.  Entitlement to service connection for headaches is 
granted.

2.  Entitlement to service connection for Raynaud's disease 
is denied.

3.  Entitlement to service connection for a collagen vascular 
disease is denied.


REMAND

The remaining two issues involve the appellant's claim for 
service connection for a low back disability and for 
fibrosis.  With respect to the first issue, as previously 
noted, the appellant underwent a VA medical examination in 
June 2009.  At that time, the examiner diagnosed the 
appellant as suffering from degenerative arthritis of the low 
back.  He concluded that since she was not diagnosed with 
such a disability in service, her current disability was not 
related to service.  

Nevertheless, a review of the appellant's service treatment 
records indicates that she sought repeated medical help for 
low back pain.  The records show that on some occasions her 
complaints involved both headaches and low back pain but on 
other occasions, she merely complained of low back pain.  She 
was treated with medications and light duty.  After she left 
the service in 1983, per the available post-service medical 
records, she continued to suffer from low back pain and 
discomfort.  As recent as October 2008, a doctor at the Army 
Hospital at Fort Benning indicated that she was suffering 
from chronic pain syndrome, lumbar radiculopathy, 
"lumbago", lumbar spondylosis, and "arthralgia".  
Unfortunately, none of the doctors or other medical care 
providers who have treated the appellant since service has 
suggested or insinuated that any of the conditions that she 
has now been diagnosed with were related to the back problems 
she experienced while in service.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b) 
(2009), an alternative method of establishing the second and 
third Shedden/Caluza element is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b) (2009).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).  "[L]ay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

The VA examiner in June 2009 concluded the appellant's 
degenerative arthritis of the lower back was not 
etiologically related to her service, but he did not provide 
any additional comments with respect to myriad of back 
conditions the appellant has been treated for since leaving 
service.  In other words, the examiner did not provide 
adequate reasons and bases in his opinion that would allow 
the Board to issue a decision on the merits of the claim.  
Moreover, the examiner did not discuss the appellant's 
assertions nor did he discuss any potential positive evidence 
in support of the appellant's claim.  As such, the Board 
believes that such the examination is inadequate and would 
not withstand judicial scrutiny based on the Court's 
pronouncements in Miller v. West, 11 Vet. App. 345 (1998), 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Hence, it is the 
determination of the Board that the appellant's back should 
once again be examined and another, more complete, opinion be 
obtained.

With respect to the other remaining issue, as previously 
reported, the Board has revised the wording of the issue - 
entitlement to service connection for fibrosis.  A review of 
the testimony provided by the appellant before the Board 
indicates that the appellant was seeking service connection 
for uterine fibroids.  In her testimony, the appellant is 
very clear in describing where she believed the fibroids 
developed while she was on active duty.  She further stated 
that any fibroid tumors were not noticed or not developed 
during her pregnancy, which occurred while she was on active 
duty.  Following her release from service, the appellant 
eventually underwent a hysterectomy.  

The appellant is competent to provide testimony concerning 
factual matters of which she has first hand knowledge (e. g., 
experiencing abdominal pain and difficulty in being 
pregnant).  Here, no medical opinion has been obtained as to 
whether the appellant's fibrosis began in service which in 
turn led to her hysterectomy.  The Board believes this should 
be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to her claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should contact the 
appellant and ask that she identify all 
sources of medical treatment received 
since June 2008 for the disabilities now 
on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  It 
is specifically noted that the appellant 
has, in the past, received medical 
treatment at the Martin Army Community 
Hospital, located at Fort Benning, 
Georgia.  If additional treatment has 
been received there, the appellant should 
notify the RO/AMC.  In addition, the 
appellant should be asked to provide 
medical records or enough information to 
allow VA to attempt to obtain all 
gynecological records since her discharge 
from service, to include the records 
pertaining to her 1993 hysterectomy.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2009).

2.  Thereafter, the appellant once again 
should be afforded a VA examination of 
the back.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
diagnosed disabilities of the back is/are 
related to her military service.  It is 
noted that, during service, the appellant 
sought treatment for low back pain and 
since leaving service, she has been 
diagnosed as suffering from a myriad of 
back disabilities/disorders.  It would be 
helpful if the examiner would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  In the report, 
the examiner must specifically discuss 
the appellant's inservice complaints and 
treatment along with any post-service 
injuries/treatment of the back.  If 
further testing or examination by 
specialists is required to evaluate the 
claimed disabilities, such testing or 
examination is to be done before 
completion of the examination report.

3.  Once the development outlined in step 
one has been completed, the RO/AMC should 
forward the appellant's complete claims 
folder to a VA gynecologist for review.  
The practitioner should provide an 
opinion as to whether it is at least as 
likely as not that the appellant had 
fibrosis in service which led to the 1993 
hysterectomy.  The examiner should opine 
as to whether whether, since the 
hysterectomy, the appellant has suffered 
from any residuals of fibrosis and/or the 
hysterectomy.  The physician should be 
provided a copy of this remand together 
with the appellant's entire claims 
folder, and the examiner is asked to 
review the claims folder and indicate 
that such was done in the report. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination/review.  If the 
requested reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should 
readjudicate the claims now on appeal.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
accredited representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both), which 
may be dispositive of the appeal.  Therefore, the appellant 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


